         Case 1:20-cv-07489-PAE-SLC Document 27 Filed 09/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
G&G CLOSED CIRCUIT EVENTS, LLC,

                                Plaintiff,
                                                           CIVIL ACTION NO.: 20 Civ. 7489 (PAE) (SLC)
         -v-
                                                                             ORDER
ANDRES JIMENEZ, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.


         On March 2, 2021, the Honorable Paul A. Engelmayer entered a default judgment for

Plaintiff G&G Closed Circuit Events, LLC against Defendants Andres Jimenez and Prospect Billiards

Corp., and referred this action to the undersigned for an inquest into damages. (ECF Nos. 25, 26).

Plaintiff “seeks recovery of its attorneys’ fees and relevant costs,” although it “requests 30 days

from the entry of judgment to submit its requests for interest, costs, and attorneys’ fees.” (ECF

No. 16 ¶¶ 6–7; see ECF Nos. 18 at 10–11; 19 ¶ 11).

         To the extent Plaintiff seeks an award of attorney’s fees or costs in connection with its

Motion for a Default Judgment, it must submit for the Court’s review additional supporting

documentation — including, by way of several examples, updated declaration(s), time sheet(s)

and invoice(s) — by Tuesday, October 12, 2021.

         Plaintiff is directed to serve a copy of this Order on Defendants and to file proof of service

by Tuesday, September 21, 2021.




Dated:          New York, New York
                September 13, 2021
Case 1:20-cv-07489-PAE-SLC Document 27 Filed 09/13/21 Page 2 of 2




                                    SO ORDERED.



                                    _________________________
                                    SARAH L. CAVE
                                    United States Magistrate Judge




                                2
